               IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


CENTER FOR BIOLOGICAL                  )
DIVERSITY and SIERRA CLUB,             )
                                       )
                  Plaintiffs,          )
                                       )
v.                                     )    Case No. 1:19-cv-1179-CCE-JLW
                                       )
UNIVERSITY OF NORTH                    )
CAROLINA AT CHAPEL HILL,               )
                                       )
                  Defendant.           )
                                       )



       PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT’S
                       MOTION TO DISMISS




     Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 1 of 33
                       TABLE OF CONTENTS

TABLE OF AUTHORITIES …………………….………………………………………..i

GLOSSARY OF ACRONYMS …………………….……………………………………v

INTRODUCTION …………………….………………………………………………….1

FACTUAL BACKGROUND …………………….………………………………………1

LEGAL BACKGROUND …………………….………………………………………….3

   A. Standard of Review …………………….……………………………………...3

   B. Pleading Requirement for Repeated Violations …………………….…………5

   C. Clean Air Act …………………….……………………………………………7

ARGUMENT …………………….……………………………………………………….7

   A. Claim I …………………….…………………………………………………...7

   B. Claim II …………………….………………………………………………...12

   C. Claim III …………………….………………………………………………..14

   D. Claim IV …………………….………………………………………………..17

   E. Claim V …………………….………………………………………………...18

   F. Claim VI …………………….………………………………………………..19

   G. Claim VII …………………….……………………………………………….20

   H. Claim VIII …………………….……………………………………………...21

   I. Claim IX …………………….………………………………………………..22

   J. Claim X …………………….………………………………………………...23

CONCLUSION …………………….……………………………………………………23



                                  i

  Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 2 of 33
CERTIFICATION OF WORD COUNT …………………….………………………….25

CERTIFICATE OF SERVICE …………………….……………………………………26




                                   ii

   Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 3 of 33
                        TABLE OF AUTHORITIES

CASES

Ashcroft v. Iqbal,
      556 U.S. 662 (2009)………………………………………………4, 12, 13, 18, 21

Baughman v. Bradford Coal Co., Inc.,
     592 F.2d 215 (3d Cir. 1979)……………………………………………………...17

Colorado River Water Conservation District v. U.S.,
      424 U.S. 800, 817-818 (1976)….………………………………………………...15

Env’t Tex. Citizen Lobby v. Exxonmobil Corp.,
       2020 U.S. App. LEXIS 24100, (5th Cir. Jul. 29, 2020)……………………………6

Estate Constr. Co. v. Miller & Smith Holding Co.,
       14 F.3d 213 (4th Cir. 1994)………………………………………………17, 18, 20

Evans v. B.F. Perkins Co.,
      166 F.3d 642 (4th Cir. 1999)………………………………………………………4

Fried v. Sungard Recovery Servs., Inc.,
       916 F. Supp. 465 (E.D. Pa. 1996)………………………………………………6, 7

Grey v. Henderson,
      169 F. Supp. 2d 448 (M.D.N.C. 2001)…………………………………………….3

Gwaltney of Smithfield, Ltd. v. Chesapeake Bay Found., Inc.,
      484 U.S. 49 (1987)………………………………………………………………4–6

Heckler v. Chaney,
      470 U.S. 821 (1985)………………………………………………………………16

N.C. Motorcoach Ass’n v. Guilford County Bd. of Educ.,
      315 F. Supp. 2d 784, (M.D.N.C. 2004)……………………………………………4

New York v. Am. Elec. Power Serv. Corp.,
     2006 WL 1331543, (S.D. Ohio Mar. 21, 2006)……………………………………7

Ohio Valley Envtl. Coal. v. Fola Coal Co., LLC,
      845 F.3d 133, 139 (4th Cir. 2017)…………………………………………………9


                                    iii

    Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 4 of 33
Paper, Allied-Indus., Chem. & Energy Workers Int’l Union,
      2005 WL 1389431 (W.D. Okla. June 10, 2005)…………………………………..7

Piney Run Pres. Ass’n v. Cty. Comm’rs,
      268 F.3d 255, 269 (4th Cir. 2001)) ………………………………………………..9

PIRG v. Star Enterprise,
      771 F. Supp. 655 (D. N.J. 1991)………………………………………………….19

Roosevelt Campobello Intern. Park Comm’n. v. U.S. E.P.A.,
      711 F.2d 431 (1st Cir. 1983)……………………………………………………….5

Texans United for a Safe Econ. Educ. Fund v. Crown Cent. Petroleum Corp.,
      207 F.3d 789 (5th Cir. 2000)……………………………………………………..14

Tucker v. Chrysler Credit Corp.,
      149 F.3d 1170 (Table), 1998 U.S. App. LEXIS 10803 (4th Cir. 1998)……….…13

United States v. Am. Elec. Power Serv. Corp.,
      137 F. Supp. 2d 1060 (S.D. Ohio 2001)…………………………………………...7

United States v. Am. Trucking Ass’ns,
      310 U.S. 534 (1940)………………………………………………………………10

WildEarth Guardians v. Lamar Utils. Bd.,
      2012 U.S. Dist. LEXIS 43307 (D. Colo. 2012)…………………………………..14


STATUTES

42 U.S.C. § 7401(b)(2) ……………………………………………………………….7, 10

42 U.S.C. § 7410 ………………………………………………………………………….7

42 U.S.C. § 7604(a) ……………………………………………………………1, 6, 13, 21

42 U.S.C. §7604(b)(1)(B) …………………………………………………………...14, 15

42 U.S.C. § 7604(f)(4) …………………………………………………………………..22

42 U.S.C. § 7661 ………………………………………………………………………….7

5 U.S.C. § 552 …………………………………………………………………………….2


                                      iv

    Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 5 of 33
N.C.Gen. Stat. § 132-1 et. seq. ………………………………………………………........2

N.C. Gen. Stat. §143-215.114 …………………………………………………………...15



REGULATIONS

40 C.F.R. § 70.2(1) ……………………………………………………………………….7

40 C.F.R. § 70.6(b)(1) …………………………………………………………………..21

40 C.F.R. Part 60, Appendix F, Quality Assurance Procedure 1 …………………….….22

15A NCAC 02D.0501(c) ……………………………………………………………13, 23

15A NCAC 02D.0515…………………………………………………………………....19

15A NCAC 02D.0524………..………………………………………………….……….22



OTHER FEDERAL AUTHORITIES

Fed. R. Civ. P. 12(b)(1) …………………………………………………………….……4

Fed. R. Civ. P. 12(b)(6) ………………………………………………………………..3, 4

Fed. R. Civ. P. 56(b) ……………………………………………………………….……20

136 Cong. Rec. S16,953 (daily ed., Oct. 27, 1990) ……………………………..…6, 8, 13




                                    v

    Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 6 of 33
                            GLOSSARY OF ACRONYMS

CAA         Clean Air Act

DAQ         North Carolina Division of Air Quality

DEQ         North Carolina Department of Environmental Quality

EPA         United States Environmental Protection Agency

FOIA        Freedom of Information Act

NAAQS       National Ambient Air Quality Standards

UNC         University of North Carolina at Chapel Hill




                                         vi

      Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 7 of 33
                                    INTRODUCTION

       Plaintiffs Center for Biological Diversity (“Center”) and Sierra Club (collectively,

“Conservation Groups”) brought this action pursuant to the citizen suit provision of the

Clean Air Act, (hereinafter, “CAA” or the “Act”), 42 U.S.C. § 7604, alleging repeated

violations of the Act at Defendant University of North Carolina Chapel Hill’s (“UNC”)

facilities that operate pursuant to a permit issued under Title V of the Act (“Permit”).

Dkt. #1, ¶1.1 Conservation Groups’ claims are based upon compliance and permitting

records provided in response to public records requests and upon reasonable inferences

drawn from UNC’s failure to produce various records.

       While styled as a motion to dismiss, Defendant in essence is asking this Court to

render a decision on the merits before the parties have completed discovery. Defendant

ignores the well-established rule that courts accept as true plaintiffs’ allegations and draw

all reasonable inferences in plaintiffs’ favor at the motion to dismiss stage and asks the

Court to rule on the sufficiency of the evidence before Defendant has responded to any

discovery requests. This is improper. Accordingly, and for the further reasons set forth

below, Defendant’s Motion to Dismiss should be denied.

                              FACTUAL BACKGROUND

       This litigation was filed subsequent to two years of painstaking factual

investigation by the Center. During this time, the Center filed twenty-five requests for


1
 Conservation Groups subsequently filed their First Amended Complaint on July 6,
2020, alleging an additional CAA violation as a result of an admission of such made by
UNC in the course of litigation correspondence. Dkt. #17, ¶¶60-62.

                                              1

     Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 8 of 33
compliance and permit records regarding UNC’s Title V facilities with UNC, the North

Carolina Department of Environmental Quality (“DEQ”), and the United States

Environmental Protection Agency (“EPA”), pursuant to the North Carolina Public

Records Act, N.C. Gen. Stat. § 132-1 et. seq., and the Freedom of Information Act, 5

U.S.C. § 552, as amended (“FOIA”).

       Among other things, the Center’s Public Records Act and FOIA requests sought

compliance documents that are required, pursuant UNC’s Title V permit, to be

maintained and submitted regularly to state and federal regulatory authorities by UNC.

In numerous instances, the Center was stymied in obtaining the requested records

because UNC never produced them. The Center continued to make good faith efforts to

obtain these records, negotiating with UNC in search of a compromise, revising records

requests to narrow their scope, and in some cases filing multiple requests for the same

records.

       Ultimately, the Center was unsuccessful in obtaining a panoply of requested,

mandatory compliance records from UNC. Requests to DEQ for the same records were

similarly unsuccessful. Having exhausted its options for obtaining these records after

two years of diligent searching, the Center concluded that the requested records were

either never generated or never submitted to regulatory authorities. In some instances,

the Center did obtain requested compliance records from UNC and DEQ, but those

records did not demonstrate that all mandatory compliance activities had taken place.




                                            2

     Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 9 of 33
       The absence of the requested mandatory compliance records in UNC and DEQ’s

Public Records Act responses ultimately formed the basis, at least in part, for most of

Conservation Groups’ claims. In other instances, produced records which failed to

demonstrate UNC’s compliance with mandatory monitoring and reporting activities

formed the basis, at least in part, for Conservation Groups’ claims. On the whole, these

missing or incomplete records formed the basis for at least part of the allegations in

Claims I through VI, and VIII.

       Furthermore, regarding Claim IX, UNC has admitted to a repeated, post-complaint

violation of the relevant permit conditions in its Quarterly Emissions Report for the first

quarter of 2020.2 UNC’s admission demonstrates that Claim IX’s allegation of repeated

violations was not only reasonably inferred and made in good faith, but was factually

accurate. This revelation demonstrates why all of Conservation Groups’ allegations of

repeated violations should survive the motion to dismiss stage and proceed to discovery.

                                 LEGAL BACKGROUND

    A. Standard of Review

       UNC has a high burden to overcome in a Rule 12(b)(6) motion to dismiss. The

court is required to accept as true all allegations of the plaintiffs and draw all reasonable

inferences in plaintiffs’ favor. See, e.g., Grey v. Henderson, 169 F. Supp. 2d 448, 450

(M.D.N.C. 2001) (citing Martin Marietta Corp. v. Int’l Telecommunications Satellite



2
 Conservation Groups will have to provide a new notice of intent to sue letter before
adding this second calibration drift assessment claim to the case.

                                              3

     Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 10 of 33
Org., 978 F.2d 140, 142 (4th Cir. 1992)). The law requires that a motion to dismiss for

failure to state a claim should not be granted if the claim for relief is plausible on its face.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)). Thus, to prevail, Defendant must prove that the Complaint pleads

no facts allowing the court “to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id.

       Defendant also faces a high burden in order to prevail on a Rule 12(b)(1) motion,

which may only be granted “if the material jurisdictional facts are not in dispute and the

moving party is entitled to prevail as a matter of law.” Evans v. B.F. Perkins Co., 166

F.3d 642, 647 (4th Cir. 1999) (quoting Richmond, Fredericksburg & Potomac R. Co. v.

United States, 945 F.2d 765, 768 (4th Cir. 1991)). Although the burden of proof of

jurisdiction rests with plaintiffs, for a motion under Rule 12(b)(1), a court must accept

plaintiffs’ factual allegations as true and draw all reasonable inferences from those

allegations in plaintiffs’ favor. N.C. Motorcoach Ass’n v. Guilford County Bd. of Educ.,

315 F. Supp. 2d 784, 790 (M.D.N.C. 2004) (citing Adams v. Bain, 697 F.2d 1213, 1219

(4th Cir. 1982)). As with a 12(b)(6) motion, plaintiffs’ only burden is to properly plead

their claims; they need not show the likelihood of prevailing.

       The Supreme Court has ruled that in the context of Clean Water Act claims, good

faith allegations of cognizable violations by plaintiffs are sufficient to sustain claims past

the motion to dismiss phase of litigation: “§ 505 [of the Clean Water Act] confers

jurisdiction over citizen suits when the citizen-plaintiffs make a good-faith allegation of



                                               4

     Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 11 of 33
continuous or intermittent violation . . . .” Gwaltney of Smithfield v. Chesapeake Bay

Found., 484 U.S. 49, 64 (1987). The Supreme Court directed defendants wishing to

challenge jurisdictional allegations to do so in a motion for summary judgment,

explaining that plaintiffs need not offer “proof as a threshold matter in order to invoke the

District Court’s jurisdiction.” Id. at 66. The Supreme Court’s reasoning was based in

part on the “‘the practical difficulties of detecting and proving chronic episodic violations

of environmental standards.’” Id. at 65. In other words, the Supreme Court recognized

that discovery available under the Federal Rules of Civil Procedure is necessary to enable

plaintiffs to prove a continuing violation.

       While the Gwaltney Court analyzed claims brought under the Clean Water Act, its

holdings are applicable to citizen suit claims brought under the CAA unless the plain

language differs between the two. Roosevelt Campobello Intern. Park Comm’n. v. U.S.

E.P.A., 711 F.2d 431, 437 (1st Cir. 1983) (“[I]n addition to similar statutory language, the

1972 Senate report on the Clean Water Act explicitly states that the citizen suit provision

of [the Clean Water Act] was ‘modeled on the provision enacted in the Clean Air Act.’”)

(citing S. Rep. No. 92-414, 92d Cong., 2d Sess., reprinted in 1972 U.S. Code Cong. &

Ad. News 3668, 3745)).

   B. Pleading Requirement for Repeated Violations

       UNC deploys multiple contradictory pleading standards for citizen suit

enforcement actions in its Motion to Dismiss, sometimes suggesting that the CAA

requires that violations must be ongoing, and at other times acknowledging that


                                              5

     Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 12 of 33
violations must simply be repeated. See, e.g., Dkt. #20 at 4-6. However, the Senate

managers of the final version of the CAA stated: “[i]t is the intention of the conferees that

citizens should be allowed to seek civil penalties against violators of the Act whenever

two or more violations have occurred in the past.” 136 Cong. Rec. S16,953 (daily ed.,

Oct. 27, 1990) (emphasis added).

       Moreover, federal courts have repeatedly found that the 1990 amendments to the

CAA overruled Gwaltney’s requirement for ongoing violations. Most recently, the Court

of Appeals for the Fifth Circuit held that only alleging repeated violations is required to

state a claim, and repeated means at least two violations:

       The [Clean Air] Act provides a cause of action—that is, a claim—only for
       repeated violations of a particular emission standard. 42 U.S.C. § 7604(a)(1);
       Env’t Tex., 824 F.3d at 518–19. That means a plaintiff must assert at least
       two violations of the same standard in order to allege a claim.

Env’t Tex. Citizen Lobby v. Exxonmobil Corp., No. 17-20545, 2020 U.S. App. LEXIS

24100, at *8-9 (5th Cir. Jul. 29, 2020).

       A long line of federal court rulings has explicitly held that the CAA’s 1990

amendments overruled the Gwaltney pleading requirement for ongoing violations with

regards to CAA citizen suits:

       A plain reading of the CAA as amended, however, indicates that the 1990
       Amendments overruled Gwaltney with respect to wholly past violations. The
       CAA, therefore, permits citizen suits for both continuing violations and
       wholly past violations, so long as the past violation occurred more than once.
       This interpretation has been accepted by several courts . . .




                                              6

     Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 13 of 33
Fried v. Sungard Recovery Servs., Inc., 916 F. Supp. 465, 467–68 (E.D. Pa. 1996)

(emphasis added). See also, e.g., United States v. Am. Elec. Power Serv. Corp., 137 F.

Supp. 2d 1060, 1066 (S.D. Ohio 2001) (citing Fried approvingly); Paper, Allied-Indus.,

Chem. & Energy Workers Int’l Union, No. CIV-04-438-F, 2005 WL 1389431, at *15–16

(W.D. Okla. June 10, 2005) (same); New York v. Am. Elec. Power Serv. Corp., No. 2:04

CV 1098, 2006 WL 1331543, at *3 (S.D. Ohio Mar. 21, 2006) (same).

   C. Clean Air Act

      The core purpose of the Clean Air Act is “to protect and enhance the quality of the

Nation’s air resources so as to promote the public health and welfare.” 42 U.S.C.

§ 7401(b)(2). Consistent with this goal, the Act requires EPA to establish health-based

national ambient air quality standards (“NAAQS”) for certain pollutants. State air quality

agencies that are delegated implementation authority under the Clean Air Act must

develop and implement plans that include “applicable requirements,” 40 C.F.R. § 70.2(1),

the compliance with which advances maintenance and attainment of the NAAQS and

other standards. These applicable requirements are executed with respect to individual

facilities through permitting programs established under Title V of the Act. See 42

U.S.C. §§ 7410, 7661.




                          [Remainder of page left intentionally blank]




                                            7

    Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 14 of 33
                                      ARGUMENT

    A. Claim I

       In Claim I, Conservation Groups allege that Section 2.1.A of UNC’s Title V

permit “establishes a limit of 323.17 million British Thermal Units per hour

(“mmBtu/hr”) heat input capacity for each of UNC’s two coal/natural gas/No. 2 fuel

oil/wood fired circulating fluidized combustion boilers” Dkt. #17 at ¶34 (emphasis

added). “Heat input is a measure of the amount of coal which is burned. The more coal

that is burned, the more pollution emitted, all else being equal.” Id.

       Conservation Groups go on to allege that UNC repeatedly violated this limit and

will continue to do so. Conservation Groups identify two specific instances, on

December 17, 2014 and December 18, 2014, where UNC operated the relevant boilers

above the 323.17 million Btu per hour limit. Id. at ¶35-36. Those two violations

constitute “repeated” violations under the citizen suit provision. 136 Cong. Rec. S16,953

(daily ed., Oct. 27, 1990); Fried, 916 F. Supp. at 467–68. Conservation Groups also

allege that “UNC has repeatedly exceeded the 323.17 mmBtu/hr limit for Boilers 6 and 7

on numerous other occasions since 2014 in violation of Section 2.1.A of UNC’s air

pollution permit and will continue to do so.” Id. at ¶38.3




3
 UNC’s assertion that the “Complaint does not allege any ongoing violations of the Act
or the Permit,” Dkt. #20 at 4, is not accurate. UNC inserted a period and deleted “and
will continue to do so.” out of its quote of paragraph 38 of the First Amended Complaint.
Dkt. #20 at 8-9.

                                             8

     Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 15 of 33
       Defendant has not questioned that Conservation Groups’ allegations of repeated

violations of a limit in UNC’s Title V permit were made in good faith or pointed to any

reason to question the facial plausibility of these allegations. Therefore, Conservation

Groups have alleged a claim for which relief can be granted. See section B, above (two

violations constitute repeated violations under the citizen suit provision).

       Defendant also urges the Court not accept as true Conservation Groups’ allegation

that Title V permit establishes a heat input limit of 323.17 million Btu per hour. Dkt. #20

at 9. To get around the requirement that the Court must accept the allegations in the

complaint as true, UNC attaches its Title V permit. Dkt. #20-1, Ex. 1. However, UNC’s

argument ignores the plain language of its Title V permit and would cause an absurd

result, which would endanger the health and very lives of the people exposed to UNC’s

pollution.

       As with statutory interpretation, the plain language of permits to pollute is

important. See e.g., Ohio Valley Envtl. Coal. v. Fola Coal Co., LLC, 845 F.3d 133, 139

(4th Cir. 2017) (quoting Piney Run Pres. Ass’n v. Cty. Comm’rs, 268 F.3d 255, 269 (4th

Cir. 2001)). UNC claims that the 323.17 million Btu per hour in Condition 2.1.A

“describes the emission sources subject to that section.” Dkt. #20 at 8. But Condition

2.1.A is not labeled as a description. Rather, Section 1 of the Permit, which Conservation

Groups do not rely upon, contains a provision which is explicitly labeled “Emission

Source Description.” Dkt. #20-1, Ex. 1 at Page 3. In that section, Boilers 6 and 7, which




                                              9

     Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 16 of 33
are at issue in this claim, are assigned the identifiers ES-001 and ES-002 so that there can

be no confusion about what sources are being referred to in the rest of the permit.

       Section 2, however, is entitled “Specific Limitations and Conditions.” Id. at 10.

Section 2.1 states the emission sources listed below are “subject to the following specific

terms, conditions and limitations.” Id. The following subsection, 2.1.A, contains the

323.17 million Btu per hour heat input limit that applies to ES-001 and ES-002. Id.

There is no need to identify ES-001 and ES-002 by the 323.17 million Btu per hour heat

input in Section 2.1.A because these units have their identifiers of ES-001 and ES-002.

       Moreover, holding the 323.17 million Btu per hour heat input value is not an

enforceable limit would lead to an absurd result. See generally United States v. Am.

Trucking Ass’ns, 310 U.S. 534, 543 (1940) (courts interpret statutes to avoid absurd

results). A simplified example and then specific examples follow to demonstrate that not

having an enforced heat input limit is absurd.

       There are three units of measurement relevant to this analysis: (1) an emission rate

expressed in pounds of pollution per million Btu of heat input, (2) the heat input

expressed million Btu per hour, (3) and another emission rate, this one expressed in

pounds of pollution per hour. The first multiplied by the second equals the third. The

third, pounds of pollution per hour, is the meaningful metric for environmental protection

because it reflects what is leaving the smoke stack and entering the air people breathe.

       Most of the emission limits in UNC’s Title V permit for ES-001 and ES-002 are

written as pounds of pollution per million Btu. See e.g. Dkt. #20-1 at Page 10 (listing



                                             10

     Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 17 of 33
limits for particulate matter and sulfur dioxide). However, emission limits in pounds of

pollution per million Btu heat input, by themselves, do nothing to ensure the Clean Air

Act’s purpose of protecting air quality. 42 U.S.C. § 7401(b)(2).

       Indeed, a source can consistently comply with a limit on its pounds of pollution

per million Btu heat input and still greatly increase its actual pollution leaving its

smokestack. For example, a source with a one-pound-of-sulfur-dioxide per million Btu

heat input limit that operates at one million Btu heat input will have emissions of one

pound per hour. This is because pounds per million Btu times million Btu gives us the

actual emissions in pounds per hour. However, if the source increases its heat input to

two million Btu per hour, the source’s emissions would double to two pounds per hour

while still meeting the one-pound-of-sulfur-dioxide / million Btu heat input limit. See

Dkt. #17 at ¶34 (“The more coal that is burned, the more pollution emitted, all else being

equal.”). It is the emissions in mass, that is, pounds per hour, which determines how

much pollution is in the air we breathe. Only when a pound-per-heat input limit is

coupled with a limit on the heat input itself can the amount of pollution from a source be

controlled in a way that protects public health and the environment. In other words, UNC

must control its heat input by limiting how much coal it burns per hour in order to

meaningful control the amount of pollution it emits.

       A reasonable inference that Conservation Groups are entitled to at this stage, and

which they will prove at the summary judgment or trial stage, is that UNC relies on the

fact they then will not exceed the 323.17 million Btu rate when attempting to demonstrate



                                              11

     Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 18 of 33
that emissions from ES-001 and ES-002 will not cause unacceptable levels of pollution in

the ambient air. For example, on May 18, 2020, UNC submitted a “Revised Toxic Air

Pollutant Air Dispersion Modeling Analysis” to DEQ, to demonstrate that its emissions

do not cause unacceptable levels of toxic air pollutants in the ambient air. The analysis

used a computer model to predict ambient levels of pollutants. One of the inputs to the

model is the emission rate of such pollutants. But that emission rate input into the model

is the mass of the emissions, i.e. pounds per hour. In order to determine that pounds per

hour emission rate, UNC multiplied the 323.17 million Btu per hour heat input by the

pounds per million Btu emission rate to get the pounds per hour emission rate to plug into

the modeling. But if the 323.17 million Btu heat input is not an enforceable limit, in

reality UNC could emit more Toxic Air Pollutants than it input into the model. This

would render the modeling demonstration invalid and could result in ambient pollution

levels above the levels regulators have deemed acceptable.

       UNC has had to submit numerous such air dispersion modelling analyses of its

emission impacts to ambient pollution levels over the years. Almost all of them assume

that ES-001 and ES-002 do not ever operate above 323.17 million Btu per hour. If the

323.17 million Btu per hour heat input is not an enforceable limit, all of these attempts to

demonstrate that UNC is not causing ambient pollution above the acceptable level are

bogus and the public is endangered.




                                             12

     Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 19 of 33
       Conservation Groups have a pending discovery request for all of UNC’s hourly

heat input data. After Conservation Groups obtain this discovery, summary judgment or

trial would be proper vehicles to resolve this issue.

   B. Claim II

       UNC first argues that Claim II’s allegation of repeated record-keeping violations

falls short because Conservation Groups did not specify whether UNC’s record-keeping

failures were “absolute,” intermittent, or ongoing at the time of filing. Dkt. #20 at 12.

UNC seems to argue that Iqbal implicitly overruled Gwaltney’s holding that a citizen suit

complaint need only make “good-faith allegation.” Gwaltney, 484 U.S. at 64. Under the

current configuration of the Clean Air Act’s citizen suit provision, these good-faith

allegations can be of past violations so long as they are repeated. 42 U.S.C. 7604(a)(1).

As described in detail above, repeated means more than one violation. See, e.g., Fried,

916 F. Supp. at 467–68; 136 Cong. Rec. S16,953 (daily ed., Oct. 27, 1990).

       Here, Conservation Groups pled repeated violations of 15A NCAC 02D.0501(c)

and permit condition 2.2.A.1. Dkt. #17, ¶¶1, 40, 41. Because readiness testing of

emergency generators could be conducted on any day, permit condition 2.2.A.1’s

mandate to maintain the required operational records is in effect on each day. As such,

each day that UNC failed to maintain the required operational records is a separate,

cognizable violation.

       UNC next argues that allegations supporting Claim II are not specific enough.

Dkt. #20 at 13. However, Ashcroft v. Iqbal simply requires that a claim is “plausible on



                                             13

     Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 20 of 33
its face” and pleads sufficient factual allegations that, construed in the light most

favorable to the plaintiffs, allow the court to “draw the reasonable inference that the

defendant is liable for the misconduct alleged.” 556 U.S. 662, 678 (2009) (citing Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); Tucker v. Chrysler Cred. Corp.,

149 F.3d 1170 (Table), 1998 U.S. App. LEXIS 10803, at *5 (4th Cir. 1998). Much more

than a “formulaic recitation” of the elements of a claim without further factual

enhancement, Conservation Groups pled that UNC has admitted multiple failures to

maintain the required records for the diesel-fired generator at Kenan Stadium (emission

source ES-Gen-48). Dkt. #17, ¶41. The claim of failure is absolute.

       The factual allegations pled in good faith are sufficient to allow the Court to reach

the reasonable inference that UNC is liable for the alleged repeated violations.

Accordingly, the Court should deny Defendant’s motion with regards to Claim II.

   C. Claim III

       Defendant argues that DEQ’s issuance of a Notice of Violation (“NOV”) letter for

the inspection failures alleged in Claim III bars those claims. Dkt. #20 at 14.

Unfortunately for Defendant, the CAA only prohibits citizen suits where a “[s]tate has

commenced and is diligently prosecuting a civil action in a court of the United States or a

State.” 42 U.S.C. §7604(b)(1)(B). Defendant recognizes as much, stating: “the NOV is

not in a court of the State of North Carolina” and characterizes it as a “prerequisite to any

action in Court.” Dkt. #20 at 15. This is not true in this case. UNC states the NOV “has

been completely resolved”. Dkt. #20 at 7. Thus, no state court action is coming.



                                              14

     Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 21 of 33
       In any event, an NOV letter does not constitute a state court enforcement action,

and thus cannot trigger the citizen suit bar in question. 42 U.S.C. §7604(b)(1)(B); Texans

United for a Safe Econ. Educ. Fund v. Crown Cent. Petroleum Corp., 207 F.3d 789, 795

(5th Cir. 2000) (“the plain meaning of ‘court of the United States or a State’ excludes

administrative actions”); WildEarth Guardians v. Lamar Utils. Bd., 2012 U.S. Dist.

LEXIS 43307, at *5-7 (D. Colo. 2012) (“courts interpreting this provision have uniformly

held that ‘a civil action in court’ means what it says—an action in a court”).

       Indeed, the case cited by Defendant in purported support of this argument does not

hold that an agency enforcement action that is not an action in court is enough to bar a

CAA citizen suit. Dkt. #20 at 15 (citing Ellis v. Gallatin Steel Co., 390 F.3d 461, 475

(6th Cir. 2004)). In Ellis, after plaintiffs sent their citizen suit notice letter to EPA, the

government commenced an enforcement action in federal court and ultimately entered

into a consent decree whereby defendants were subject to civil penalties, id. at 468;

whether or not a plaintiff could commence a citizen suit despite government diligent

prosecution was not even at issue. The CAA citizen suit provision could not be clearer:

only the commencement and diligent prosecution of a civil action in court is enough to

bar a citizen suit. 42 U.S.C. §7604(b)(1)(B). Potential commencement of a court action

sometime in the future is not enough. In any event, Defendant points to N.C. Gen. Stat.

§143-215.114, Dkt. #20 at 15, but an action under this statute would merely be a penalty

collection action, not a diligent prosecution of Clean Air Act violations.




                                               15

     Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 22 of 33
       In a last-ditch effort to undermine Claim III, Defendant makes the radical call that

the Court abstain from exercising its jurisdiction pursuant to the Burford doctrine. Dkt.

#20 at 16. This call is radical because for nearly 200 years, there has been a rule which

creates a “virtually unflagging obligation of the federal courts to exercise the jurisdiction

given them.” Colorado River Water Conservation District v. U.S., 424 U.S. 800, 817-

818 (1976). In the Colorado River case, the Supreme Court went on to explain: “The

doctrine of abstention, under which a District Court may decline to exercise or postpone

the exercise of its jurisdiction, is an extraordinary and narrow exception to the duty of a

District Court to adjudicate a controversy properly before it. Abdication of the obligation

to decide cases can be justified under this doctrine only in the exceptional circumstances

where the order to the parties to repair to the state court would clearly serve an important

countervailing interest.” Id. at 813.

       Furthermore, Defendant’s memorandum makes clear, by itself, that Burford

abstention cannot be applied here. Defendant admits that Burford doctrine applies

“[w]here timely and adequate state court review is available.” Dkt. #20 at 16. Here, the

state courts have no jurisdiction over the federal Title V claims at issue. North Carolina

has not created a citizen suit provision.

       Defendant’s claim that Conservation Groups could challenge DEQ’s NOV in a

North Carolina Administrative Procedures Act case is a dubious proposition considering

the doctrine of enforcement discretion. See e.g. Heckler v. Chaney, 470 U.S. 821, 837-

838 (1985). In any event, Defendant’s preference that this issue be resolved in a forum



                                             16

     Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 23 of 33
where there is no expertise in federal law, no discovery, no civil penalties, and no

injunctive relief is unsurprising, but irrelevant.

       Defendant argues that the Burford doctrine applies when there are “difficult

questions of state law,” but acknowledges that this case is “pursuant to the citizen suit

provision of the Federal Clean Air Act.” Dkt. #20 at 1, 16. Nevertheless, Defendant

requests that this federal Court abstain from deciding a case implementing a federal law.

The Court should decline that request.

       Ultimately, UNC’s concerns over federal court interference with state enforcement

amount to a quarrel with Congress, which created the citizen suit provision. In its

wisdom, Congress saw fit to create citizen suit powers for the express purpose of

disrupting state and federal governments’ monopoly over enforcement of the CAA. The

citizen suit provision plays an integral role in the remedial scheme of the CAA; it serves

“to both goad the responsible agencies to more vigorous enforcement of the anti-pollution

standards and, if agencies remain inert, to provide an alternative enforcement

mechanism.” Baughman v. Bradford Coal Co., Inc., 592 F.2d 215, 218 (3d Cir. 1979).

The Court should respect this scheme.

   D. Claim IV

       As with Claims I, II, and II, Defendant contends that the Complaint includes

insufficient facts to support allegations of repeated failures to inspect coal silo ductwork.

Dkt. #20 at 17–18. On the contrary, Conservation Groups have identified the specific

facts that form the basis for their allegations:



                                               17

     Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 24 of 33
       UNC failed to perform monthly external visual inspections of the system
       ductwork and material collection unit for Coal Silo #1 Bin Vent Filter (ID
       No. CD-011) from June through December of 2016. Furthermore, UNC
       failed to perform monthly external visual inspections of the system ductwork
       and material collection unit for Coal Silo #2 Bin Vent Filter (ID No. CD-
       012) during March and October of 2016.

Dkt. #17, ¶45. When accepted as true and construed in the light most favorable to

Conservation Groups, these facts allow for the reasonable inference that Claim IV is

plausible on its face, and that Defendant is liable for the unlawful conduct alleged. Estate

Constr. Co. v. Miller & Smith Holding Co., 14 F.3d 213, at 217–18 (4th Cir. 1994); Iqbal,

556 U.S. at 678.

       Defendant does not dispute that Conservation Groups’ allegations were pled in

good faith. Gwaltney, 484 U.S. at 64. Indeed, UNC should understand full well the

bases for the allegations because it admitted a violation of the relevant permit condition

in correspondence with Conservation Groups and provided the very records that

demonstrate noncompliance in response to the Center’s Public Records Act requests.

   E. Claim V

       As it did for Claim IV, Defendant contends that the Complaint includes

insufficient facts to support allegations of repeated failures to maintain logbooks for daily

coal ash system visual inspections. Dkt. #20 at 18–20. For this claim, Defendant seeks

to have Conservation Groups prove a negative—i.e., UNC’s failure to perform

inspections—in the absence of discovery. Id. at 19. Nonetheless, Conservation Groups

have identified the specific facts that form the basis for their allegations. Specifically, the

Complaint alleges that UNC did not maintain the required logbooks each day between

                                              18

     Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 25 of 33
January 1, 2018 and November 29, 2018. Dkt. #17, ¶47. When accepted as true and

construed in the light most favorable to Conservation Groups, these facts allow for the

reasonable inference that Claim V is plausible on its face, and that Defendant is liable for

the unlawful conduct alleged. Estate Constr. Co., 14 F.3d at 217–18; Iqbal, 556 U.S. at

678.

        Moreover, the allegations supporting Claim V were pled in good faith. Gwaltney,

484 U.S. at 64. The Center filed multiple Public Records Act requests with UNC and

DEQ in order to obtain the relevant logbook records, however no such records were

produced. These omissions in UNC’s and DEQ’s responsive productions gave rise to the

good faith belief that no such records existed.

   F. Claim VI

        Defendant calls for the dismissal of Claim VI because the Complaint identifies

only one specific instance of a violation. But the violation is of a monthly requirement,

Dkt. #17 at ¶50, which means it comprises thirty-one violations for each day of the

month. See PIRG v. Star Enterprise, 771 F. Supp. 655 (D. N.J. 1991) and cases gathered

therein. While these cases deal with violations of Clean Water Act requirements

measured via monthly averaging, the once-a-month inspection requirement for UNC

exists to ensure that UNC’s equipment is working properly to ensure no excessive

emissions during the month. Failing to conduct the inspection removes the assurance of a

lack of excessive emissions for the entire month.




                                             19

       Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 26 of 33
       In any event, contrary to Defendant’s assertion, Conservation Groups brought

good faith allegations of “repeated violation[s] of 15A NCAC 02D.0515 and Permit

condition 2.1.E.1.d and/or permit condition 2.1.E.1.c.” Dkt. #17, ¶50. Those allegations

are based on documents produced by UNC that show the lack of any record of the

requisite inspection of coal ash system ductwork in October 2016, and on the fact that

UNC has failed to produce all relevant records in response to the Center’s Public Records

Act requests. Only after a full opportunity to obtain discovery will the question of

whether the failure to conduct the requisite inspection and maintain a log of it in October

2016 was an isolated incident or part of a larger pattern be answered. Given their good

faith allegations and viewing those in the light most favorable to Conservation Groups,

Defendant’s motion to dismiss Claim VI should be denied and its arguments heard at the

summary judgment stage. Estate Constr. Co., 14 F.3d at 217–18; Gwaltney, 484 U.S. at

64; Grey, 169 F. Supp. 2d at 450; Fed. R. Civ. P. 56(b).

   G. Claim VII

       Defendant brings two arguments in favor of dismissal of Claim VII. First, it

suggests that the only way to prove a violation of the carbon monoxide permit condition

is to show that UNC exceeded its 30-day average of 133 parts per million (of air) by

volume, dry (“ppmvd”). Dkt. #20 at 21. However, Defendant’s description of the

relevant permit condition is incomplete. The permit condition for carbon monoxide

emissions for the coal-fired Boilers 6 and 7 is 133 ppmvd, corrected to 7% oxygen. Dkt.

#20-1 at 10-11, 14. Because UNC’s December 2014 Emissions Test Report for Boilers 6



                                            20

     Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 27 of 33
and 7 reported carbon monoxide emissions from Boilers 6 and 7 corrected to 15%

oxygen, UNC failed to demonstrate compliance with permit condition 2.1.A.4.b.

       In the alternative, Defendant argues that Claim VII should be dismissed because

Conservation Groups failed to allege repeated violations. On the contrary, the Complaint

includes the good faith allegation that “UNC is in repeated violation of permit condition

2.1.A.4.b.” Dkt. #17, ¶52. As explained above, that is sufficient.

   H. Claim VIII

       Defendant argues that it need not report permit violations to state regulatory

authorities pursuant to permit condition 3.I.A.3.a. if those violations do not form the basis

of a cognizable claim per the Iqbal pleading standard. Defendant’s reasoning is strained

and inapposite. Iqbal’s referenced holding pertains to the pleading standard for

complaints pursuant to Rule 8(a)(2) and has no bearing on the definition of permit

deviations under permit condition 3.I.A.3.a. Permit condition 3.I.A.3.a. required UNC to

notify the North Carolina Division of Air Quality (“DAQ”) of all permit deviations

described in Claims I through VII in a written, certified, quarterly report, irrespective of

any potential future court action. Dkt. #20-1 at 56.

       Secondly, Defendant argues that the Court should dismiss Claim VIII, which

alleges UNC failed to annually notify DAQ and EPA of the permit violations identified in

Claims I through VII because they are not “federally enforceable.” This is wrong. The

Title V permit regulations make clear that all Title V permit deviations are indeed

federally enforceable: “[a]ll terms and conditions in a [Title V] permit, including any



                                             21

     Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 28 of 33
provisions designed to limit a source's potential to emit, are enforceable by the

Administrator and citizens under the Act.” 40 CFR 70.6(b)(1). Likewise, the Clean Air

Act’s citizen suit provision provides that any person may commence a civil action in

federal court against any person who is alleged to have repeatedly violated, or to be in

violation, of any “emission standard or limitation.” 42 U.S.C. § 7604(a)(1). The Clean

Air Act defines “emission standard or limitation” to include “any other standard,

limitation, or schedule established under any permit issues pursuant to subchapter V of

this chapter . . . , [and] any permit term or condition.” 42 U.S.C. § 7604(f)(4).

Furthermore, UNC’s Title V permit itself provides in Section 3.A.5 that “. . . all terms

and conditions contained herein shall be enforceable by the DAQ, the EPA, and citizens

of the United States as defined in the Federal Clean Air Act.”

       Because each of Claims I through VII involve deviations from UNC’s Title V

permit, all of these claims allege “federally enforceable” violations that required annual

reporting to DAQ and EPA. Therefore, Defendant’s motion to dismiss Claim VIII should

be denied.

   I. Claim IX

       Defendant calls for the dismissal of Claim IX because the Complaint identifies

only one specific instance of a violation. Conservation Groups’ good faith allegations of

repeated violations of 15A NCAC 02D.0524, permit conditions 2.1.B.1.c, 2.1.B.2.e, and

40 CFR Part 60, Appendix F, Quality Assurance Procedure 1 are sufficient to move

beyond a motion to dismiss and into discovery, as explained above. Dkt. #17, ¶¶1, 58.


                                             22

     Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 29 of 33
          Furthermore, UNC has admitted to a repeated, post-complaint violation of the

relevant permit conditions in its Quarterly Emissions Report for the first quarter of 2020.

Accordingly, Claim IX should survive the motion to dismiss stage and proceed to

discovery.

   J. Claim X

          Defendant argues that Claim X should be dismissed for failure to allege repeated

violations. This is inaccurate. The Complaint explicitly alleges repeated violations of

15A NCAC 02D.0501(c) and permit condition 2.2.A. under Claim X. Dkt. #17 ¶¶1, 62.

In addition, Claim X involves at least two emission sources that were in violation of 15A

NCAC 02D.0501(c) and permit condition 2.2.A. The simultaneous operation of each of

these pieces of equipment constituted at least two separate violations. Furthermore,

Claim X alleges violations of 15A NCAC 02D.0501(c) and permit condition 2.2.A. in

addition to the violations of those requirements identified in Claim II. Only two

violations are required to constitute a “repeated” violation under the CAA. Fried, 916 F.

Supp. at 467–68. Therefore, Defendant’s motion to dismiss Claim X should be denied.

Gwaltney, 484 U.S. at 64; Grey, 169 F. Supp. 2d at 450.

                                       CONCLUSION

          All of Conservation Groups’ claims were sufficiently pled to survive the motion to

dismiss. We respectfully urge this Court to deny Defendant’s motion to dismiss and to

allow Conservation Groups to complete to discovery before issuing a ruling on the

merits.

                                              23

     Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 30 of 33
Dated: August 13, 2020                  Respectfully submitted,

                                          /s/ Perrin W. de Jong
                                        Perrin W. de Jong
                                        Staff Attorney
                                        Center for Biological Diversity
                                        P.O. Box 6414
                                        Asheville, NC 28816
                                        (828)774-5638
                                        perrin@biologicaldiversity.org

                                        Robert Ukeiley4
                                        Senior Attorney
                                        Center for Biological Diversity
                                        1536 Wynkoop St., Ste. 421
                                        Denver, CO 80202
                                        (720) 496-8568
                                        rukeiley@biologicaldiversity.org

                                        Bridget M. Lee5
                                        Senior Attorney
                                        Sierra Club
                                        9 Pine Street, Suite D
                                        New York, NY 10005
                                        (845) 323-5493
                                        bridget.lee@sierraclub.org

                                        Counsel for Center for Biological Diversity and
                                        Sierra Club




4
 Pursuant to LR83.1(d) Robert Ukeiley, a member in good standing of the bar of the
Colorado Supreme Court, appears by special appearance in association with Perrin de
Jong, a member of the bar of this Court.
5
 Pursuant to LR83.1(d) Bridget Lee, a member in good standing of the bar of the Court
of Appeals of New York, appears by special appearance in association with Perrin de
Jong, a member of the bar of this Court.


                                          24

    Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 31 of 33
                       CERTIFICATION OF WORD COUNT

       Pursuant to Local Rule 7.3(d), the undersigned counsel certifies that this Response
contains 6,040 words, excluding the parts that do not count towards the limitation as
provided in Local Rule 7.3(d)(1).




      Dated: August 13, 2020.                    /s/ Perrin W. de Jong
                                                 Perrin W. de Jong
                                                 P.O. Box 6414
                                                 Asheville, NC 28816
                                                 perrin@biologicaldiversity.org
                                                 Telephone: (828)774-5638
                                                 Counsel for the Plaintiffs




                                            25

    Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 32 of 33
                           CERTIFICATE OF SERVICE


I hereby certify that a copy of the foregoing document was served on counsel for
Defendant via the Court’s ECF system.



This the 13th day of August, 2020.


                                          /s/ Perrin W. de Jong
                                        Perrin W. de Jong N.C. Bar No. 42773
                                        Center for Biological Diversity
                                        P.O. Box 6414
                                        Asheville, NC 28816
                                        Telephone: (828)252-4646
                                        Email: perrin@biologicaldiversity.org

                                        Attorney for the Plaintiffs




                                          26

   Case 1:19-cv-01179-CCE-JLW Document 23 Filed 08/13/20 Page 33 of 33
